ACCEPTED
                                                                                                    06-15-00121-CR
                                                                                         SIXTH COURT OF APPEALS
                                                                                               TEXARKANA, TEXAS
                                                                                             12/14/2015 11:56:13 AM
                                                                                                   DEBBIE AUTREY
                                                                                                             CLERK

                                  No. 06-15-00121-CR

                 IN THE SIXTH DISTRICT COURT OF APPEALS
                                                            FILED IN
                            TEXARKANA, TEXAS          6th COURT OF APPEALS
                                                                           TEXARKANA, TEXAS
                                                                        12/14/2015 11:56:13 AM
                                 BILLY JOE SELMAN                           DEBBIE AUTREY
                                                                                 Clerk
                                            V.

                               THE STATE OF TEXAS


           On Appeal from the County Court at Law, Hill County, Texas
                        Trial Court Cause No. M0890-14



                          MOTION FOR EXTENSION OF
                        TIME TO FILE APPELLEES’ BRIEF


To the Honorable Court of Appeals:

       Appellee, The State of Texas, by and through her County Attorney, files this

Motion for Extension of Time in Which to File Appellee’s Brief, and in support of this

motion states the following:

       1. Appellee’s brief in this case was due on November 13, 2015.

       2. This Motion is filed pursuant to TEX. R. APP. P. 38.6(d) in compliance with

TEX. R. APP. P. 10.5(b)(1).

       3. This is Appellee’s first motion for extension of time in which to file her brief.

       4. Appellant is requesting an extension of time for the filing of her brief of forty-

five (45) days to December 28, 2015.
       5. Attorney for Appellee is a two-attorney prosecutor office, and the Assistant

County Attorney position has been open since September of 2015, leaving one prosecutor

to handle the entire workload of the office.

       For the foregoing reason, Appellee, the State of Texas, respectfully requests that

this Court grant an extension of time of forty-five (45) days for the filing of Appellee’s

Brief to December 28, 2015.


                                               Respectfully submitted,

                                               THE STATE OF TEXAS


                                               /s/ R. David Holmes


                                               R. David Holmes
                                               County Attorney
                                               State Bar No. 24035160
                                               P.O. Box 253
                                               Hillsboro, Texas 76645
                                               254-582-4047
                                               FAX 254-582-4013
                                               dholmes@co.hill.tx.us

                                                ATTORNEY FOR APPELLEE
                             CERTIFICATE OF SERVICE


       I certify that a true copy of this Motion for Extension of Time to File Appellee’s

Brief was served in accordance with rule 9.5 of the Texas Rules of Appellate Procedure

on each party or that party’s lead counsel as follows:

Party:                 Billy Joe Selman
Lead attorney:         Ricardo De Los Santos
Address of service:    202 S. Main St., Cleburne, TX 76033
Method of service:     via email
Date of service:       November 25, 2015




                                              /s/ R. David Holmes